Citation Nr: 0303584	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the Department of Veterans Affairs (VA) properly 
reduced the disability rating of a right sternoclavicular 
joint subluxation disability, with dislocations, from 40 to 
30 percent, including whether the 40 percent rating should be 
restored.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1970 to September 1976.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the VA 
Regional Office (RO) in Denver, Colorado.  In that decision, 
the RO reduced the veteran's disability rating from 40 to 30 
percent for a right sternoclavicular joint subluxation 
disability, with dislocations, effective August 1, 2001.  The 
veteran filed a notice of disagreement with the rating 
action, and perfected this appeal.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his substantive appeal, received in November 2002, the 
veteran elected to have a personal hearing at the RO before a 
Veterans Law Judge.  In November 2002, the RO sent a letter 
to the veteran notifying him of his hearing options, to 
include the options of having a video conference, a Travel 
Board panel, or withdrawing his request for a hearing.  The 
veteran was asked to confirm his hearing choice, and no 
response has been indicated thus far.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).




The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(38 C.F.R. §§ 19.9, 20.903, 20.1304 (2002).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing, either a Travel Board hearing or a local Hearing 
Officer (Decision Review Officer) hearing,

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.	The appellant, who is the veteran in 
this case,  has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
2.	The representative at the RO, Disabled 
American Veterans, should be given an 
opportunity to review the claims file, 
and a reasonable period of time in 
which to submit a presentation on the 
appellant's behalf, or revise the 
presentation already of record.  

3.	The RO should take the necessary steps 
to schedule the veteran for personal 
hearing before a Veterans Law Judge at 
the earliest available opportunity.  
Notice should be sent to the appellant 
and his representative, a copy of 
which should be associated with the 
claims file.  

4.	The appellant should be asked to 
submit any other information, 
evidence, or arguments that may be 
pertinent to the appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

